1. Sri Lanka: follow-up of the UN report (debate)
The next item is the debate on six motions for resolutions on Sri Lanka.
author. - Mr President, in the brutal war of the Sri Lanka Government against the Tamil minority, at least 40 000 Tamils were killed within the space of a few weeks and hundreds of thousands were detained in open air prison camps. The UN report at long last publicly acknowledges the crimes that were committed against the Tamil people. Unfortunately, there should be no illusions that the report will change the conditions of Tamils in Sri Lanka.
The day after its publication, it was reported that the UN Secretary-General would only launch an international investigation if the Sri Lankan Government agrees or an international forum such as the UN Foreign Security Council calls for an inquiry. Given the nature of the Sri Lankan Government, it is obvious that it will not allow any international investigation. It highlights once again the need to campaign for a genuinely independent inquiry into the war crimes and for the Rajapaksa regime to be held responsible.
On 18 May, there will be protests around the world organised by many groups, including the Tamil Solidarity Campaign, to mark the second anniversary of this bloody war. A united struggle of Sinhalese and Tamil people is still needed to defeat this regime and fight for the right of self-determination for the Tamil-speaking people.
author. - Mr President, we only have to hear those opening remarks to understand why I very much regret that we are having this debate today. It is being promoted by extremist elements in the Tamil diaspora, the same people who have helped sustain the LTTE terrorist campaign over many years through political activity, and often from the proceeds of crime.
Of course, the final stages of the LTTE campaign were awful. The UN's Darusman report, which is the immediate pretext for this debate, states clearly that in those final stages, the LTTE used the civilian population as human shields, intensified the forcible recruitment of civilians, including children, into its ranks, executed civilians who attempted to escape the conflict zone and deployed artillery in proximity to displaced civilians and civilian installations such as hospitals. This does not excuse the shelling of civilian targets, but it does put it into context and shows where the blame lies.
Instead of trying to bring together the peoples of Sri Lanka, there are those who seek to continue a campaign of hatred and division. They see this Darusman report as a weapon in this campaign, and just want to put the Sri Lankan Government in the dock.
This approach is malicious and counter-productive. The government of Sri Lanka and the Commission have set up the LLRC to investigate human rights allegations. Let us do all that we can to support them and the peoples of Sri Lanka, instead of attacking them.
Mr President, from the very first words, you have all understood that the debate would be quite lively and that there would be two views.
I should say that my group aligns itself neither with one side nor with the other, but simply with the side of justice and of reconciliation. I believe that there can be no reconciliation, in those countries, like Sri Lanka, but there are certainly many others, which have experienced atrocious wars, unless justice is done.
Well, what does this United Nations report to which Mr Van Orden refers do? It simply restates the facts and calls for there to be a mechanism for international justice, which one knows must be approved by the government. That is the very least. How would you like there to be reconciliation of a people? It is on both sides, Mr Van Orden. It is not only on the Tamil side. There have been crimes on both sides. Both sides are responsible. It is by both sides that justice must be done.
The report also states, and I apologise for this, that the reconciliation commission that has just been mentioned did not have an investigative element of a sufficiently high standard. Finally, I fear that a national organ of justice will not finally result in a clarification of the facts. That is why, quite simply and in the name of all those who have suffered on both sides, I say that this House can only support this report in order to shed more light and have more justice. That is the only message that I should like to pass on today. I shall not have used up all my allotted time, but that is the essential message for this House.
Mr President, in February, I went to Sri Lanka with the Delegation for Relations with South Asia. Whilst there, we witnessed the enormous efforts to overcome the consequences of a 25-year civil war. The European Union, the United Nations and NGOs are providing help, from the clearing of landmines by the HALO Trust through to the resettlement of the Tamils in their former home. We call on the government there to respond positively to the recommendations of the UN's panel of experts, which highlighted war crimes and crimes against humanity on the parts of both the Sinhalese and the LTTE.
It is encouraging that the government has set up a commission to deal with reconciliation, establish legal jurisdiction, solve language problems and deal with former front-line soldiers. The consistent willingness to cooperate, the will to integrate minorities and the assurance of maintaining international legal norms form the basis for the development of a country that, without violence and terror, has a real future.
We emphatically call on the EU's High Representative to support efforts of this kind.
author. - Mr President, the conflict in Sri Lanka may be over, but many questions remain unanswered. An end to a conflict does not necessarily mean that the conflict is over in people's minds.
Victory is not the same as peace. It takes time, effort and especially commitment and strong will to overcome the scars of a conflict. Reconciliation is imperative. Justice is vital for a new beginning. Therefore, the Sri Lankan Government should immediately start investigations on the violations of international humanitarian and human rights law.
Both sides need to be investigated. International conventions to which Sri Lanka is a party require investigations on the alleged violations and the prosecution of those who are responsible. Only by means of an open and honest investigation and through justice can the Sri Lankan people heal the wounds of a long and difficult conflict and continue their lives in peace.
The ALDE Group applauds UN Secretary-General Ban Ki-moon's report and initiative on Sri Lanka. We fully support the UN recommendations.
author. - Mr President, on 23 May 2009, the UN Secretary-General, Ban Ki-moon, and the President of Sri Lanka, Rajapaksa, signed a joint statement in which Sri Lanka agreed to guarantee accountability for alleged war crimes and crimes against humanity during the war which ended in May 2009.
After this agreement was not honoured by the Sri Lankan Government, the UN Secretary-General appointed a panel of experts to advise him on modalities for an accountability process. The report, which was published very recently, made credible allegations that both government forces and the Liberation Tigers of Tamil Eelam failed to respect the norms of international law. The report stressed the need for accountability on both sides.
The Sri Lankan Government has dismissed the panel's report, calling it illegal and biased. I believe that it is an objective reason for further investigations. At a time when the creditable and legitimate work of international human rights bodies is being discredited, it is for this House to step up and defend international law. War crimes must never go unpunished, no matter where they occur.
Mr President, the civil war in Sri Lanka lasted 25 years and ended with the defeat of the Tamil Tigers. The last stages of the war were especially bloody and thousands died in its last few months.
According to the new report by the UN, it is very likely that the Tamil Tigers and government troops will be found guilty of serious violations of international humanitarian and human rights committed in the final stages of the conflict. The Tamil Tigers are suspected of shooting civilians trying to flee. The government killed civilians in shellfire. These are both serious crimes and they cannot be ignored. That is why it is important that the UN can carry out an impartial and open investigation into the matter.
Unfortunately, the Sri Lankan Government has been unwilling to allow the investigation to go ahead without its approval, unless the UN Member States unanimously insist. It is extremely important that Sri Lanka adopts a constructive attitude and is willing to cooperate. A sense of responsibility is vital for the reconciliation process. The EU must support efforts to strengthen Sri Lanka's sense of responsibility.
The conclusions of the Darusman report for the United Nations (UN) point to the massacre of tens of thousands of civilians, war crimes and crimes against humanity, alongside other terrible humanitarian law violations, committed by both the Liberation Tigers of Tamil Eelam (LTTE) and the Sri Lankan Government.
Carrying out an independent investigation and bringing those responsible to justice is not a political choice but an obligation under international law. The Reconciliation Commission established by the government does not meet basic requirements for independence. Therefore, the international community - specifically the European Union and the UN Security Council - must offer their unconditional support for the report's recommendations and take urgent steps towards the creation of an independent international mechanism to monitor the Sri Lankan Government's actions, ensure that crimes committed on both sides are investigated, and seek justice for the Sri Lankan people.
Mr President, I wish to support this resolution on human rights violations and war crimes committed in Sri Lanka.
It is crucial, in addition to expressing our solidarity with the victims and condemning the violence, and given the concerns regarding the judiciary's lack of independence, to promote a serious, impartial, transparent investigation to be undertaken by an independent body so that the people responsible on both sides of the conflict can be identified and punished.
Impunity for war crimes must end if we want to prevent them from being repeated in the future. In Sri Lanka, the civilian population was bombed, among other atrocities.
Seventy-four years ago in my own country, Franco's troops bombed the town of Guernica, killing more than half of the population, an episode famously depicted by Picasso. Ever since, Guernica has been a universal symbol for peace and resistance.
However, it is everyone's wish to make progress towards reconciliation. We must therefore encourage, help and also push the Sri Lankan Government to continue these prosecutions so that true peace and justice can be attained.
Mr President, the United Nations report, published on 11 April, throws light on the war crimes and the crimes against humanity committed in Sri Lanka in the conflict between the government forces of Mr Rajapaksa and the Tamil Tiger independence movement. The clashes in May and June 2009 gave rise to war crimes and crimes against humanity, and thousands of civilians lost their lives. We cannot accept the impunity of those responsible and of the authors of these crimes. The government of Mr Rajapaksa has done everything in its power to prevent publication of the UN report and it even contests its conclusions.
In Sri Lanka, the press is muzzled, and journalists are subject to intimidation and arbitrary detention. The main opposition Internet information site has had its access blocked by the judicial authorities, while access to refugee camps is still currently extremely restricted, including for the United Nations. The Tamil minority is the victim of a genocide that dare not speak its name. We must urgently send European Parliament observers to the north of Sri Lanka to see what is really happening there and reassert the principle of the self-determination of peoples.
(The speaker agreed to take two blue card questions under Rule 149(8))
Mr President: I heard it directly in French and the word used was 'génocide', which means 'genocide', and that has a particular significance in international law.
If such were the intent of the Sri Lankan Government, how come they have just released 200 000 Tamils who were prisoners? It is absurd to accuse the Sri Lankan Government of genocide. I would hope that the Member would retract that statement.
(FR) Mr Tannock, I used that word by way of a metaphor, above all, to label the phenomenon. However, I have made it clear that it was not the name. The facts have to be established. In any case, what is happening to the Tamil minority cannot be shrugged off as a simply anodyne act.
Mr President, the previous speaker mentioned that she is calling for some sort of commission to go to Sri Lanka to look at what is going on on the ground there. Could I just remind her that the South Asia delegation has just been to Sri Lanka - and I see several members of that delegation in the Chamber. Indeed, my colleague, Mr Mann, referred to the visit there: the previous speaker is obviously not listening to what is going on in this debate. People have been to Sri Lanka. They know Sri Lanka and they know what is going on. I do not know where Ms Delli is getting all this nonsense from.
(FR) You are right, we have already sent a mission and I acknowledge the formidable character of that mission, seeing that you worked on it. However, we can also exert pressure, which means that we must absolutely repeat this type of operation.
Mr President, Sri Lanka is a ravaged land. The civil war officially ended nearly two years ago, and we know in what conditions it took place. In that country, the United Nations failed badly. The reports from non-governmental organisations are damning. Thousands of civilians were killed between January and May 2009. Atrocities were committed by both camps, but it seems to be accepted that the pro-government forces knowingly shelled zones where they had encouraged the civilian population to take refuge.
Since that time, the Sri Lankan Government has been manoeuvring to exonerate itself and impede access to justice by those who must be called, at the very least, victims of war crimes. It has not ceased to try and underestimate the number of civilians present in the war zone while it has even deprived them of all humanitarian aid, including food, water and healthcare. The Tamil Tigers have their share of the responsibility for these horrors. They conscripted child soldiers and used the civilian population as a human shield, but that does not in any way alleviate the responsibility of the governmental authorities on the spot. It justifies nothing.
The UN waited for a long time before denouncing the situation in that country. What is worse, the Sri Lankan Government has multiplied its machinations to prevent the publication of the latest report in particular and to have its conclusions rejected. We can only welcome the report of 11 April. The resolution before us today is going in the right direction. For my part, I should have liked it to go even further. It is high time that international justice did its work, in Sri Lanka as elsewhere.
Mr President, the long-running military conflict between the government forces and the armed groups of the Liberation Tigers of Tamil Eelam, which has had very cruel consequences for the civilian population living in the conflict zones, came to an end in 2009. After the end of the war, the Sri Lankan President, Mahinda Rajapaksa, promised to investigate all suspected violations of military law and international humanitarian law during the military conflict.
The UN report published in April this year states that both sides in the conflict carried out military operations without taking steps to protect the rights and lives of civilians. Despite this, the responsible bodies in Sri Lanka have not held to account the people responsible for serious violations of humanitarian law, two years after the end of the war. The judicial authorities are, in many cases, inactive, and we therefore need to support through our resolution UN efforts to uphold the law and establish accountability for the killing and torture of thousands of civilians during the vicious fighting between the Liberation Tigers of Tamil Eelam and government forces in Sri Lanka.
(PL) Mr President, the dramatic events in Sri Lanka which are described in the UN report show what kind of problems can be caused by armed conflict. What took place there is further proof that solving differences by violence and force of arms generates other colossal problems. In Europe, there has, for centuries, been reflection about the concept of a just war. What is particularly painful is the fact that in the modern world, even a war which is theoretically just inevitably entails the suffering of innocent and unjustified victims. This happens irrespective of how we define a just war.
In the case of Sri Lanka, growing amounts of data show that the war was not a just one for either side. The victor is not always right, although they always try to prove they are right. If there is really to be a reconciliation, as the Sri Lankan Government has declared, then the basis of such a reconciliation must be the truth about what happened during the struggle with the Tamil Tigers. There will be no genuine reconciliation without exposing the war crimes which were committed, irrespective of which side it was that committed them. There will be no reconciliation if the sides consider their own sins to be taboo and do not allow them to be mentioned.
Mr President, many in this Chamber have been involved in the politics of Sri Lanka, and indeed the politics of the diaspora of Sri Lanka and of the Tamil community.
What we are discussing today is a report by the Secretary-General's panel of experts on accountability in Sri Lanka. I have not heard anyone in the Chamber as yet cast doubts on the intrinsic integrity of that report.
I have read the report and I have spoken to many about the report on both sides. If we are saying that we should leave the report on the table, and we should not have investigations into what happened between January and May, and indeed not open the door to investigate many allegations on both sides, what is the point of a report of this nature?
Indeed, I find it compelling that one diaspora organisation of the Tamil community, the Global Tamil Forum, has said that credible allegations against the LTTE - and they have made this very prominent - should also be investigated.
We have a report which ought to have a follow-up, and I speak firmly in favour of the need for a genuine process of accountability which would bring truth, justice and reconciliation to Sri Lanka following what will be a painful investigation, but an investigation which must happen.
Mr President, it is appalling that during the protracted military conflict in Sri Lanka that ended in 2009, nearly 100 000 people were killed, including tens of thousands of civilians, most of whom died in the final phase of the conflict. The international community should demand a robust international investigation into credible reports of atrocities committed on both sides.
It is a pity that countries like China and Russia opposed discussion of the issue in the United Nations Security Council and the UN Secretary-General taking more robust action to investigate the crimes committed. The UN Panel of Experts clearly indicated that both the government of Sri Lanka and the Tamil rebels committed serious violations of international humanitarian law and human rights law, possibly amounting in some cases to war crimes and crimes against humanity.
So I fully support the immediate establishment of an international justice mechanism as proposed by the UN report.
(FI) Mr President, Commissioner, it is apparent from the UN report that in the final bloody months of the civil war in Sri Lanka, which went on for 25 years, thousands of civilians died in artillery fire from government troops. The UN also said that Tamil rebels had used more than 300 000 civilians as human shields and shot civilians trying to escape. Both sides therefore seriously contravened human rights and international laws in a war situation.
It is important now that reconciliation talks get under way, so that an impartial and independent investigation into war crimes can be carried out by the UN. Parliament's resolution is wellbalanced in its wording and will encourage the parties to achieve reconciliation and build peace.
(RO) Mr President, the conclusions from the UN report published on 25 April 2011 level serious accusations concerning the numerous violations of human rights and norms of international law, both by the Sri Lankan Government and by the rebel forces defeated in the civil conflict which lasted well over 28 years. Indeed, the report states that government forces killed tens of thousands of civilians by bombing populated areas, hospitals and even humanitarian aid centres belonging to the UN. On the other hand, the rebel forces used numerous civilians as human shields, with those who tried to escape the conflict zone being shot on the spot. Like other speakers before me, I think that an independent international mechanism needs to be created to investigate the war crimes in this country, as well as the other serious human rights violations. An impartial, transparent investigation is required, which will shed light on who is responsible for these crimes that have shocked the international community.
Mr President, this well-researched report shows us - in addition to all its conclusions - that, once again, the first casualty of war is truth.
What it fails to do is to outline the policies needed to heal the hurts of that nation. Too many countries for too long turned a blind eye to what was going on. The right policies are needed now, through a concerted effort by the international community, to seek release and justice for all of those who have been so terribly affected.
Mr President, Mr Watson is quite right in saying that the first casualty of any war, and specifically this one, is truth.
Obviously, we also have to admit that the civilian population is a victim in this kind of conflict, and the UN panel has shown clearly that there are responsibilities on both sides: mainly that of the government but also that of the Liberation Tigers of Tamil Eelam, and both need to be investigated.
What we are saying is that a proper inquiry is very unlikely if the investigating commission comes from the government. What we are asking for is an independent commission to investigate these allegations, identified by the UN panel, of war crimes and crimes against humanity. If we do not understand the need for this, we will not have a solution, because peace will come only when justice arrives; justice is possible only on the basis of truth; and truth will come only if we have an independent investigation.
Mr President, finally, Sri Lanka is enjoying peace after a quarter of a century of terrorist insurgency, and the UN report on the Sri Lankan army's defeat of the Tamil Tigers is heavy on criticism and light on substantive, proven facts.
The approach taken in the report seems to be undermining the efforts now undertaken by the government of Sri Lanka to promote truth and understanding, not least through the Lessons Learnt and Reconciliation Commission, and the government actually having released more than 200 000 detained Tamil prisoners.
Of course, any deliberate atrocities against civilians by the military must be punished. I agree with that, but there is no clear evidence that this was deliberate government policy. I would like to remind the House that the LTTE refused a supervised international surrender offer and preferred instead to choose a bloodbath as their kind of exit strategy, which was appalling.
The consequences now of the international community's ambivalence towards Sri Lanka are clear: a loss of influence and an inability to shape developments. Meanwhile, China has stepped into the breach and become Sri Lanka's closest friend and defender at the UN. I hardly need remind colleagues here of China's approach to human rights.
Member of the Commission. - Mr President, on 25 April 2011, the United Nations made public the advisory report of the panel of experts appointed by the UN Secretary-General on accountability in relation to the armed conflict in Sri Lanka. The panel found credible allegations which, if proven, would indicate that serious violations of international humanitarian law and international human rights law were committed by the Sri Lankan military and the LTTE, some of which would amount to war crimes and crimes against humanity.
The panel also makes a series of recommendations to the UN Secretary-General and to the government of Sri Lanka which, in the panel's words, will serve as the framework for an ongoing and constructive engagement between the Secretary-General and the government of Sri Lanka on accountability. Recommendations include the launch of genuine investigations by the government of Sri Lanka and the establishment of an independent international mechanism by the UN Secretary-General.
The UN has stated that the UN Secretary-General is carefully reviewing the reports, conclusions and recommendations, and the UN High Commissioner for Human Rights has urged the Sri Lankan Government to quickly carry out the measures suggested by the panel and ensure justice.
The government of Sri Lanka, on its side, has rejected the report in the strongest terms. Earlier this week, High Representative Catherine Ashton issued a declaration on behalf of the EU reiterating the EU view that an independent process to address these extremely serious allegations should contribute to strengthening the process of reconciliation and ensuring lasting peace and security in Sri Lanka.
The High Representative has stressed that the issue of accountability should be seen as an essential part of the process of national reconciliation. The EU therefore hopes that the government of Sri Lanka will recognise the constructive objectives of the report, and encourages it to engage with the UN Secretary-General on its contents.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
The conflict between the government of Sri Lanka and the Liberation Tigers of Tamil Eelam (LTTE) ended in May 2009 and resulted in more than 90 000 deaths. Numerous Sri Lankans who had been displaced by the violence in their country have returned to their homes following the end of hostilities. However, there are still 75 000 refugees who continue to lead difficult lives in camps in Tamil Nadu, India. Sri Lanka has a double challenge to overcome. It has to recover from a long-lasting crisis. The United Nations' experts' report, made public on 25 April, found the allegations of violations of international humanitarian law and human rights credible. In the interests of justice and reconciliation in Sri Lanka, it is essential to set up an impartial, transparent and independent enquiry. It also has to prepare for the various natural disasters, such as flooding, landslides, cyclones and also drought, to which the country is exposed.